Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161977                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re T. M. REED, Minor.                                          SC: 161977                         Megan K. Cavanagh,
                                                                    COA: 352203                                         Justices
                                                                    Oakland CC Family Division:
                                                                     2019-869415-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2020
           b1027
                                                                               Clerk